 1
                                                     THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON

 7   TAMARA LOHR and RAVIKIRAN SINDOGI,
     on behalf of themselves and all others similarly    NO. 2:16-cv-01023-RSM
 8
     situated,
 9                                                       STIPULATION AND ORDER TO
                            Plaintiffs,                  FURTHER EXTEND CLASS
10                                                       CERTIFICATION DEADLINES
            vs.
11

12   NISSAN NORTH AMERICA, INC.

13                          Defendant.

14
            Plaintiffs Tamara Lohr and Ravikiran Sindogi (“Plaintiffs”) and Defendant Nissan North
15
     America, Inc. (“NNA”) (collectively, the “Parties”) enter into this stipulation with reference to
16   the following facts and recitals:
17
           1. Five other extensions of the class certification briefing schedule have been entered in
18
               this matter. ECF Nos. 62, 68, 70, 73, and 75.
19
           2. Following the entry of the Court’s last extension, the Parties have been diligently
20
               undertaking discovery.
21
           3. However, in light of the recent outbreak of the novel coronavirus (also called COVID-
22
               19) and the associated health risks, the Parties are unable to complete the discovery
23
               needed by both parties which includes both additional depositions and vehicle
24
               inspections that will require significant travel for lawyers as well as court reporters,
25
               videographers, witnesses and experts in time to meet the current deadlines related to
26
               class certification and expert witness disclosure.
27

     STIPULATION AND ORDER TO FURTHER EXTEND                            GREG COLLEMAN LAW PC
                                                                             800 S. Gay Street, Suite 1100
     CLASS CERTIFICATION DEADLINES - 1                                           Knoxville, TN 37929
     CASE NO. 2:16-CV-01023-RSM                                         TEL. 865.247.0080  FAX 865.522.0049
                                                                              www.gregcolemanlaw.com
 1        4. The Parties are coordinating discovery and class certification deadlines in this action
 2            with a companion case filed in the Northern District of California, Johnson, et al. v.
 3            Nissan N. Am., Inc., Case No. 3:17-cv-00517-WHO.
 4        5. The Western District of Washington has recognized the serious health risks associated
 5            with COVID-19 and has taken steps in response to its recent outbreak, including
 6            issuing General Order No. 02-20.
 7        6. As the result of the outbreak of COVID-19, the Parties have agreed to extend the
 8            deadlines in this case and in Johnson to accommodate the delays in discovery
 9            necessary to ensure the safety and health of the Parties and their counsel.
10        7. The Parties have coordinated with counsel in Johnson and are seeking entry of a
11            similar scheduling order. If this Court and the Johnson court approve these requests,
12            then the two cases will remain on parallel tracks if a resolution is not reached prior to
13            class certification. An extension of the deadlines in this matter, as reflected below,
14            may facilitate on-going informal settlement discussions, and will not be unduly
15            prejudicial to either party.
16        8. For the above reasons, the Parties stipulate to extend the deadlines in this matter as set
17            forth below and respectfully request that the Court enter an order accordingly:
18

19                       Event                            Deadline                Proposed Deadline

20    Deadline to file Motion for Class
      Certification and serve Plaintiffs’ expert        June 19, 2020             September 17, 2020
21    disclosures and reports
22    Deadline for Plaintiffs to produce experts
                                                        July 30, 2020               October 28, 2020
23    for deposition

24    Deadline to file opposition to Motion for
      Class Certification and serve NNA’s expert       October 9, 2020              January 14, 2021
25    disclosures and reports
26

27

     STIPULATION AND ORDER TO FURTHER EXTEND                             GREG COLLEMAN LAW PC
                                                                             800 S. Gay Street, Suite 1100
     CLASS CERTIFICATION DEADLINES - 2                                           Knoxville, TN 37929
     CASE NO. 2:16-CV-01023-RSM                                         TEL. 865.247.0080  FAX 865.522.0049
                                                                              www.gregcolemanlaw.com
 1    Deadline for NNA to produce experts for
                                                     November 13, 2020           February 18, 2021
      deposition
 2
      Deadline to file reply regarding Motion for
 3                                                   November 25, 2020              March 2, 2021
      Class Certification
 4
      Class Certification Hearing
                                                    To be set by the Court      As set by the Court
 5

 6
     IT IS SO STIPULATED.
 7

 8
     Respectfully submitted,
 9
     Dated: March 23, 2020
10
     By: /s/ Adam A. Edwards
11
     On Behalf of Plaintiffs
12
     Gregory F. Coleman (pro hac vice)
13   Adam A. Edwards (pro hac vice)
     Lisa A. White (pro hac vice)
14   GREG COLEMAN LAW PC
     800 S. Gay Street, Suite 1100
15
     Knoxville, Tennessee 37929
16   Tel: 865.247.0080
     greg@gregcolemanlaw.com
17   adam@gregcolemanlaw.com
     lisa@gregcolemanlaw.com
18

19   Beth E. Terrell (WSBA #26759)
     Amanda M. Steiner (WSBA #29147)
20   Benjamin M. Drachler (WSBA #51021)
     TERRELL MARSHALL LAW GROUP PLLC
21   936 North 34th Street, Suite 300
     Seattle, Washington 98103-8869
22   Telephone: (206) 816-6603
23   bterrell@terrellmarshall.com
     asteiner@terrellmarshall.com
24   bdrachler@terrellmarshall.com

25   Charles Crueger (pro hac vice)
     Erin Dickinson (pro hac vice)
26   CRUEGER DICKINSON LLC
27   4532 N. Oakland Avenue

     STIPULATION AND ORDER TO FURTHER EXTEND                           GREG COLLEMAN LAW PC
                                                                           800 S. Gay Street, Suite 1100
     CLASS CERTIFICATION DEADLINES - 3                                         Knoxville, TN 37929
     CASE NO. 2:16-CV-01023-RSM                                       TEL. 865.247.0080  FAX 865.522.0049
                                                                            www.gregcolemanlaw.com
     Whitefish Bay, WI 53211
 1
     Telephone: (414) 210-3868
 2   cjc@gruegerdickinson.com
     ekd@cruegerdickinson.com
 3
     Edward A. Wallace
 4   WEXLER WALLACE LLP
     55 West Monroe Street, Suite 3300
 5
     Chicago, Illinois 60603
 6   Telephone: (312) 346-2222
     Facsimile: (312) 346-0022
 7   eaw@wexlerwallace.com
 8   Attorneys for Plaintiffs
 9

10   Dated: March 23, 2020

11   By: /s/ Holly Pauling Smith
     On Behalf of Defendant
12

13   William R. Sampson (pro hac vice)
     Holly Pauling Smith (pro hac vice)
14   SHOOK, HARDY & BACON L.L.P.
     2555 Grand Boulevard
15   Kansas City, Missouri 64108
     Tel: 816.474.6550
16   Fax: 816.421.5547
17
     Heather A. Hedeen, WSBA #50687
18   SHOOK HARDY & BACON L.L.P.
     701 Fifth Avenue, Suite 6800
19   Seattle, WA 98104
     Phone: 206-344-7606
20   hhedeen@shb.com
21
     Amir M. Nassihi (SBN 235936)
22   SHOOK, HARDY & BACON L.L.P.
     One Montgomery, Suite 2600
23   San Francisco, CA 94104
     Tel: 415.544.1900
24
     Fax: 415.391.0281
25   anassihi@shb.com

26   Attorneys for Defendant

27

     STIPULATION AND ORDER TO FURTHER EXTEND   GREG COLLEMAN LAW PC
                                                    800 S. Gay Street, Suite 1100
     CLASS CERTIFICATION DEADLINES - 4                  Knoxville, TN 37929
     CASE NO. 2:16-CV-01023-RSM                TEL. 865.247.0080  FAX 865.522.0049
                                                     www.gregcolemanlaw.com
     I. ORDER
 1

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3   Dated this 24 day of March 2020.

 4

 5
                                         A
                                         RICARDO S. MARTINEZ
 6                                       CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER TO FURTHER EXTEND             GREG COLLEMAN LAW PC
                                                              800 S. Gay Street, Suite 1100
     CLASS CERTIFICATION DEADLINES - 5                            Knoxville, TN 37929
     CASE NO. 2:16-CV-01023-RSM                          TEL. 865.247.0080  FAX 865.522.0049
                                                               www.gregcolemanlaw.com
